
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


155 FEDERAL STREET

Boston, Massachusetts

LEASE

By and Between

KNH REALTY TRUST

and

POINT THERAPEUTICS, INC.


--------------------------------------------------------------------------------






TABLE OF CONTENTS


Reference Data   iii
I—
 
Parties and Premises
 
1
II—
 
Term
 
1
III—
 
Rent and Other Charges
 
1
 
 
        3.01—Yearly Fixed Rent
 
1
 
 
        3.02—Definition of Operating Costs
 
1
 
 
        3.03—Tenant's Share of Operating Costs
 
3
 
 
        3.04—Tax Increase
 
3
 
 
        3.05—Payments on Account
 
4
 
 
        3.06—Late Charge and Interest Clause
 
4
IV—
 
Construction of Premises
 
4
V—
 
Electricity
 
5
VI—
 
Services Provided by Landlord
 
5
VII—
 
Tenant's Covenants
 
6
VIII—
 
Subordination And Non-Disturbance
 
8
IX—
 
Casualty and Taking
 
9
X—
 
Landlord's Remedies
 
10
XI—
 
Waiver of Subrogation
 
10
XII—
 
Tenant Estoppel
 
10
XIII—
 
Miscellaneous
 
11
 
 
        13.01—Waivers
 
11
 
 
        13.02—Notices
 
11
 
 
        13.03—Successors and Assigns
 
11
 
 
        13.04—Definition of "Tenant"
 
11
 
 
        13.05—Notice of Lease
 
11
 
 
        13.06—Headings
 
11
 
 
        13.07—Hold Over
 
11
 
 
        13.08—Letter of Credit
 
12
 
 
        13.09—Option To Extend
 
13
 
 
        13.10—Expansion Space Right of First Offer
 
14
 
 
Exhibit A—Plan of Leased Area
 
 
 
 
Exhibit B—Rules and Regulations
 
 
 
 
Exhibit C—Landlord's Work
 
 
 
 
Exhibit D—Subordination, Non-disturbance, and Attornment Agreement
 
 

ii

--------------------------------------------------------------------------------




REFERENCE DATA


        As used in this lease, the following terms shall have the respective
meanings set forth below:

Lease Execution Date:   March 16, 2005 Tenant:   Point Therapeutics, Inc. a
Delaware corporation Tenant's Original Address:   125 Summer Street, Boston, MA
02110 Term Commencement Date:   June 15, 2005 Leased Area:   Approximately
14,493 rentable square feet located on the 4th floor, as shown in Exhibit A,
attached hereto. Escalation Factor:   7.62% Expiration Date:   June 14, 2010.
Rent Commencement Date:   December 1, 2005 Yearly Fixed Rent rate:   $27.00 per
RSF per annum. Yearly Fixed Rent amount:   $32,609.25 per month; $391,311.00 per
year. Operating Cost Base / Real Estate Tax Base:   Tenant shall pay as
additional rent its proportionate share of any increases in Building operating
expenses above a base of actual operating costs incurred during Calendar Year
2006 and its proportionate share of any increases in real estate taxes above a
Fiscal Year of 2006 tax based upon a fully occupied Building Letter of Credit:  
$300,000.00. Signage:   Building standard signage shall be installed at
Landlord's expense in the Building lobby directory and at the Tenant entrance.
Access:   Twenty-four hours per day seven days per week. Permitted Use:  
General office use. Brokerage:   Tenant Warrants and represents that it has
dealt with no other broker or agent in this transaction other than Lincoln
Property Company and NAI/Hunneman Commercial Company.

iii

--------------------------------------------------------------------------------




ARTICLE I—PARTIES AND PREMISES


        JOHN F. POWER, JOHN NILES and LOUIS H. HAMEL, JR., Trustees of KNH
REALTY TRUST under Declaration of Trust dated January 29, 1981 and recorded with
Suffolk County Registry of Deeds at Book 9664, Page 114, as from time to time
amended (hereinafter referred to as "Landlord"), hereby leases unto Tenant the
Leased Area (hereinafter referred to as the "Premises") to be contained in the
Building (hereinafter referred to as the "Building") known and numbered as 155
Federal Street, Boston, Massachusetts, substantially as shown on the plan
attached hereto as Exhibit A and made a part hereof, provided, however, that
Landlord excepts and reserves from said Premises and to Landlord all hallways,
stairways, shaftways, mechanical areas, and elevators serving other parts of
said Building together with the right to maintain, use, repair and replace
pipes, ducts, wires, meters and any other equipment, machinery, apparatus and
fixtures located in said Premises and serving other parts of said Building.
Tenant shall have the right, in common with others so entitled, to use the
common areas and facilities of the Building, which serve the Premises, including
without limitation the loading dock and freight elevator. For all purposes of
this lease said Premises shall be deemed to contain the Premises Net Rentable
Floor Area and said Building shall be deemed to contain a total of 190,365
square feet of net rentable floor area as reasonably determined by Landlord
using BOMA (Building Owners and Manager Association) measurement standards
typically used in the downtown Boston office market. Said Premises shall be used
by Tenant only for the Permitted Use.


ARTICLE II—TERM


        TO HAVE AND TO HOLD said Premises for the term commencing on the Term
Commencement Date and ending on the Expiration Date, unless sooner terminated as
herein provided. Notwithstanding the foregoing, in the event that Landlord shall
not have completed the Landlord's Work (as described in the first paragraph of
Article IV) on or before the Term Commencement Date, the Term Commencement Date,
Rent Commencement Date and the Expiration Date shall be extended by the period
of any such delay and the parties shall enter into an agreement in recordable
form setting forth the Term Commencement Date, Rent Commencement Date, and the
Expiration Date as so extended, but Landlord shall not be liable for such delay,
nor shall the validity of this lease or the obligations of Tenant hereunder be
otherwise affected.


ARTICLE III—RENT AND OTHER CHARGES


3.01—Yearly Fixed Rent

        Tenant shall pay Yearly Fixed Rent in installments equal to the Monthly
Payment in advance on the first day of each month during the term hereof. The
Monthly Payment shall be prorated for portions of a calendar month at the
beginning or end of said term and shall be adjusted in proportion to adjustments
of Yearly Fixed Rent. All rent and other payments shall be made to Landlord or
to such agent and at such place as Landlord shall from time to time in writing
designate, the following being now so designated: Boston Federal Associates c/o
Farley White Management Company, LLC 155 Federal Street, Suite 1200 Boston,
Massachusetts 02110

3.02—Definition of Operating Costs

        Landlord will determine as of the last day of each calendar year the
operating costs per annum of the Building and all exterior courtyards,
sidewalks, landscaping and the like located outside of the Building but being
related thereto (hereinafter referred to in toto for purposes of this Section as
the "Building") including without limitation:

        (a)   all salaries, wages, fringe benefits, payroll taxes and workmen's
compensation insurance premiums related thereto of and for Landlord's employees
engaged in the operation of the Building;

        (b)   all costs, including moneys paid to utility companies and the City
of Boston, related to providing electricity, heat, air-conditioning, steam and
water (including sewer charges or rentals) to the Building;

--------------------------------------------------------------------------------




        (c)   all costs of any insurance carried by Landlord related to the
Building, including without limitation any fire, casualty, pressure vessel and
liability insurance;

        (d)   all costs, including material and equipment costs, for cleaning
and janitorial services (including window cleaning);

        (e)   all costs of repair, replacement and other work relating to the
maintenance of the Building including without limitation all such work necessary
to keep the heating and air-conditioning equipment, elevators and other portions
of the Building in a first-class condition; and

        (f)    costs of all service contracts, management fees and all other
reasonable expenses related to the foregoing items (a) through (e) of the
Building incurred by Landlord.

        For purposes of the preceding definition, such operating costs shall
specifically include the cost (amortized with interest on such reasonable basis
as Landlord shall determine) of any capital improvement or replacement
(including without limitation any equipment installed as a fixture) made by
Landlord for the purpose of (a) reducing other operating costs or (b) complying
with any governmental requirement (including without limitation any law,
ordinance, regulation or bylaw) which was not applicable to the initial
construction of the Building. As of the Lease execution date, Landlord is not
aware of any outstanding government compliance matters that would result in a
Building recoverable operating cost.

        For purposes of the preceding definition, such operating costs shall
specifically exclude the following items:

        a)    interest and principal payments on mortgage debt;

        b)    capital improvements other than those described above;

        c)     ground rental payments;

        d)    depreciation of the Building;

        e)    salaries and other compensation of executive officers of the
Landlord;

        f)     income or franchise taxes or other such taxes imposed or measured
by the income of the Landlord from the operation of the Building;

        g)     legal expenses incurred in connection with enforcing tenant lease
obligations and negotiations with prospective tenants;

        h)    any expenditure for which the Landlord has been reimbursed by a
third party such as an insurance company;

        i)     advertising, promotional and marketing expenses;

        j)     real estate brokerage and leasing commissions;

        k)    expenses in connection with repairs or other work occasioned by
the exercise of the right of eminent domain;

        l)     debt costs or the costs of financing or refinancing;

        m)   Landlord's general partnership overhead not related to management
of the building;

        n)    contributions to operating expense reserves; and,

        o)    bad debt loss, rent loss or reserves for bad debt or rent loss.

2

--------------------------------------------------------------------------------




        Landlord agrees to keep books and records showing operating costs in
accordance with a system of accounts and accounting practices consistently
maintained on a year-to-year basis to assist Landlord in making such
determination.

        Provided that Tenant shall have first paid all of amounts due and
payable by Tenant pursuant to this Article III and upon written notice of Tenant
within 30 days of the receipt of a final statement (but not more than once with
respect to any Operating Year), Tenant may cause Landlord's books and records to
be audited with respect to operating costs and Tenant charges applicable to the
Building for such Operating Year. The audit shall be performed within 30 days of
Landlord's receipt of notice by a certified public accountant selected by Tenant
at Tenant's sole cost and expense and at a mutually agreeable time and place
where the books and records are customarily kept by the Landlord (or property
manager) in the ordinary course. During such time of audit Tenant shall pay its
full share of operating expenses. If it is determined that there are any amounts
owed Tenant or Landlord as a result of said audit, such amount shall be
reimbursed to the other within 30 days of said audit results. Tenant shall keep
the results of any such audit confidential and shall not disclose the results of
such inspection nor the content of such books and records with any third party
other than Tenant's consultants and attorneys. Failure of Tenant to provide
Landlord with a written request to review such books and records in a timely
manner pursuant to this Article 3 with respect to each Operating Year shall be
deemed a waiver of Tenant's rights hereunder with respect to such Operating
Year.

3.03—Tenant's Share of Operating Costs

        In the event such determination results in an increase in such operating
costs per annum over the Operating Cost Base, Tenant shall pay as additional
rent an amount, which shall be equal to that figure obtained by multiplying such
increase in operating costs by the Escalation Factor. The procedure for payment
of such additional rent shall be as follows:

        A.    Following the end of each calendar year during the term of this
lease, Landlord shall deliver to Tenant a certificate signed by Landlord setting
forth:

        (a)   the increase in operating costs for such calendar year over the
Operating Cost Base;

        (b)   Tenant's share thereof; and

        (c)   a statement that books and records with respect to operating costs
have been maintained in accordance with Section 3.02 of this lease.

        B.    If such certificate shows an increase in operating costs for the
calendar year to which it relates over the Operating Cost Base, Tenant shall pay
to Landlord as additional rent within ten (10) days after the date of delivery
of such certificate an amount equal to Tenant's share of such increase less any
amounts previously paid by Tenant as additional rent on account of such
increase. Such payment shall be prorated with respect to any partial calendar
year included in the term hereof.

3.04—Tax Increase

        Tenant shall also pay to Landlord as additional rent hereunder Tenant's
share of the amount of the increase in any tax year in the total of all real
estate taxes assessed and levied on the Building and the parcel of land on which
it is located over and above the Tax Base. Tenant's share of such increase in
taxes shall be an amount, which shall be equal to the amount obtained by
multiplying any such increase by the Escalation Factor. Payment of Tenant's
share of any increase in taxes, less any amounts previously paid by Tenant as
additional rent on account of such increase, shall be made. in installments
proportionate to the installments in which said taxes are payable by Landlord,
within fifteen (15) days after Landlord shall have delivered to Tenant a
certificate signed by Landlord setting forth the amount payable by Tenant, to
which certificate there shall be attached a legible copy of the applicable tax
bill. In the event Landlord is required to pay any taxing authority any amounts
which are in lieu of real

3

--------------------------------------------------------------------------------




estate taxes, such amounts shall be treated as increases in real estate taxes
hereunder provided, however, that this sentence shall never be interpreted as
meaning that Tenant has any responsibility to pay any increases in Landlord's
city, state or federal income taxes. Such payment shall be prorated with respect
to any partial tax year included in the term hereof. In the event that Landlord
receives any refund of any tax increase of which Tenant has paid a share
pursuant hereto, the same proportionate share of such refund, less the
reasonable cost of securing the same, shall be credited against outstanding rent
or other charges due from Tenant, if any, and any balance shall be refunded to
Tenant.

3.05—Payments on Account

        Tenant shall, when requested by Landlord and with each Monthly Payment,
make such payments in advance as Landlord shall reasonably determine to be
sufficient to provide in the aggregate a fund adequate to pay, when due, all
additional rent required pursuant to Sections 3.03 and 3.04. Any deficiency
shall be payable within the time set forth in said Sections, and any surplus
shall be credited against outstanding rent or other charges due from Tenant, if
any, and any balance shall be refunded to Tenant.

3.06—Late Charge and Interest Clause

        If any monthly payment remains outstanding for more than of three
(3) days after the date it is due, the Tenant shall pay to the Landlord an
administrative fee equal to five (5) percent of the unpaid amount. In addition,
Tenant shall pay to the Landlord interest at a rate of 1.5% per month on all
sums whatever becoming due under this lease, and not paid within ten (10) days
after their due date, if called upon the Landlord to do so.


ARTICLE IV—CONSTRUCTION OF PREMISES


        Prior to the delivery of said Premises to Tenant pursuant to Article II,
Landlord shall perform in a good and workmanlike manner the work described in
Exhibit C, "Landlord's Work". Landlord agrees to use reasonable efforts to
substantially complete Landlord's Work (substantially complete shall mean that
the Premises is available for occupancy and the work is complete with the
exception of minor punch list items) by the Term Commencement Date, subject to
delays beyond Landlord's reasonable control and delays caused by Tenant.
Landlord shall not be liable to Tenant or any other party, and Tenant's
obligations shall not be reduced hereunder in the event that the work is not
substantially complete by the Term Commencement Date. All other work necessary
to prepare said Premises for occupancy by Tenant shall be performed by Tenant at
its own expense.

        For Tenant's work, if any, plans and/ or specifications shall be
submitted to Landlord and must be approved by Landlord prior to commencement of
any such work. Landlord shall have ten (10) days from the date of receipt of the
plans to reasonably approve or disapprove said plans and specifications. In the
event of disapproval, Landlord shall give prompt written notice of the same to
Tenant and Tenant shall, as soon as possible thereafter, submit new plans and
specifications for Landlord's approval corrected so as to reasonably satisfy
Landlord's objections. Landlord agrees to cooperate reasonably with Tenant in
the correction of disapproved plans and specifications. If the Landlord fails to
approve or disapprove Tenant's plans in a timely manner, then Tenant's plans
shall be deemed approved.

        All of Tenant's work shall be done at Tenant's sole risk and expense.
Landlord shall not be a party to, nor incur any liability as a result of, any
contract to perform Tenant's work. All of Tenant's work shall be done by such
contractors, labor and means so that, as far as may be possible, such work shall
be done without interruption on account of strikes, work stoppages or similar
causes or delay. Tenant shall immediately remedy any mechanics' or materialmen's
liens that may be attached to the Premises as a result of Tenant's work.

4

--------------------------------------------------------------------------------




        Tenant's work shall be performed on behalf of Tenant by a general
contractor reasonably approved by Landlord at Landlord's sole discretion. Prior
to the commencement of Tenant's work, Tenant shall submit to Landlord a copy of
the contract between the Tenant and Tenant's general contractor, a copy of the
general contractor's certificate of insurance with limits reasonably
satisfactory to Landlord naming Landlord and Landlord's property management
agent as additional insureds, and when applicable, a copy of a building permit
issued by the City of Boston. Upon completion of the work, Tenant shall deliver
to Landlord a certificate of use and occupancy from the Boston Building
Department.

        The installation of furniture, telephone equipment and wiring, office
equipment, shelving, and decorations, etc., may be performed by a contractor
selected by Tenant and approved by Landlord, which approval shall not be
unreasonably withheld.


ARTICLE V—ELECTRICITY


        Tenant shall be separately metered and shall purchase the electrical
energy required by Tenant for operation of the lighting fixtures, equipment,
appliances, and supplemental A/C equipment in the Premises directly from the
public utility company serving the Building. Landlord shall not be liable in any
way to Tenant for any failure or defect in the supply or character of electrical
energy furnished to said Premises by reason of any requirement, act or omission
of said public utility company. Tenant's use of electrical energy in said
Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving said Premises.


ARTICLE VI—SERVICES PROVIDED BY LANDLORD


        Landlord shall furnish the following services:

        (a)   heat and air-conditioning to maintain the Premises at comfortable
temperatures, during the regular business hours of 8:00 AM to 6:00 PM Monday
through Friday and Saturdays from 8:00 AM until 1:00 PM, provided, however, that
Landlord agrees to provide, at $60.00 per hour, heating and/or air-conditioning
for the Premises on other than regular business hours but only in the event
Tenant gives notice to Landlord that Tenant will require such off-hours heating
and/or air-conditioning by 3:00 P.M. of the business day preceding the day on
which such off-hours services will be required by Tenant;

        (b)   elevator service, which may be reduced after business hours and on
weekends and holidays as demand permits;

        (c)   water for ordinary drinking, cleaning, lavatory and toilet
facilities;

        (d)   cleaning and janitor service equal in scope, quality and frequency
to that provided in first-class office Buildings in the City of Boston; and

        (e)   repairs necessary to maintain the roof and other structural
portions of the Building and the common areas and facilities serving the
Premises in as good condition as the same are in at the commencement of said
term, damage by fire or casualty and reasonable use and wear excepted.

        Landlord shall not be liable to anyone for interruption in or cessation
of any service rendered to the Premises or Building or agreed to by the terms of
this lease, due to any accident, the making of repairs, alteration or
improvements, labor difficulties, trouble in obtaining fuel, electricity,
service or supplies from the sources from which they are usually obtained for
said Building, or any cause beyond the Landlord's reasonable control.

        In the event Tenant wishes to provide outside services for the Premises
over and above those services to be provided by Landlord as set forth herein,
Tenant shall first obtain the prior written approval of Landlord for the
installation and/ or utilization of such services. "Outside services" shall

5

--------------------------------------------------------------------------------




include but shall not be limited to cleaning and moving services, television and
so-called "canned music" services, security services, cafeteria services and the
like. In the event Landlord approves the installation and/or utilization of such
services, such installation, utilization, maintenance and repair shall be at
Tenant's sole cost, risk and expense.


ARTICLE VII—TENANT'S COVENANTS


        Tenant acknowledges by entry thereupon that said Premises are in good
and satisfactory order, repair and condition, and covenants during such time as
Tenant holds any part of said Premises:

        (a)   to pay, when due, all rent and other charges set forth herein;

        (b)   to keep said Premises in as good repair and condition as the same
are in at the commencement of said term, or may be put in thereafter, damage by
fire or unavoidable casualty and reasonable use and wear excepted, and, at the
termination of this lease, peaceably to yield up said Premises and all additions
and alterations thereto in such good order, repair and condition, first removing
all goods and effects not attached to the Premises and any customary trade
fixtures (unless Tenant is in default hereunder and Landlord has not requested
the removal of such fixtures), restoring said Premises to their former condition
and repairing all other damage caused by such removal, and leaving the Premises
broom clean;

        (c)   not to injure, deface or overload said Premises or Building; not
to permit on said Premises any auction sale, inflammable fluids, chemicals,
nuisance, objectionable noises or odor; not to permit the use of said Premises
for any purpose other than set forth herein or any use thereof which is
improper, offensive, contrary to law or ordinance, or liable to invalidate or
increase the premiums for any insurance on the Building or its contents or
liable to render necessary any alterations or additions to the Building;

        (d)   not to obstruct in any manner any portion of the Building not
hereby demised or the sidewalks or approaches to said Building or any inside or
outside windows or doors; and to conform to all reasonable rules and security
regulations now or hereafter made by Landlord and noticed to Tenant for the care
and use of said Premises, the Building, its facilities and approaches;

        (e)   not to assign this lease or make any sublease or other occupancy
arrangement without on each occasion obtaining prior written consent of Landlord
which consent shall not be unreasonably withheld, delayed, or conditioned. In
the event of a proposed assignment or subletting, Landlord shall also have the
right, by notice to Tenant, to terminate this Lease in the event of an
assignment as to all of the Premises and, in the event of a sublease, as to the
subleased portion of the Premises and to require that all or part, as the case
may be, of the Premises be surrendered to Landlord for the balance of the Term
(collectively "Recapture the Lease"). Notwithstanding the previous sentence, if,
before entering into a proposed assignment or sublease, Tenant gives written
notice to Landlord of Tenant's intention to sublease or assign, and Landlord
does not, within fifteen (15) business days after Landlord's actual receipt of
such written notice and all information requested by Landlord relating to such
proposed assignment or subletting, inform Tenant that Landlord intends to
Recapture the Lease, then Landlord may not Recapture the Lease by reason of such
proposed assignment or subletting, provided that: (i) if Landlord consents to
the proposed assignment or subletting, Tenant shall complete such assignment or
sublease within one hundred twenty (120) days after the end of such thirty
(30) day period, and (ii) nothing contained in this Section e shall be deemed to
waive any of Landlord's rights to approve or disapprove a sublet or assignment.

        Notwithstanding the foregoing, Tenant may assign its entire interest
under this Lease to an Affiliate of Tenant without the consent of Landlord,
provided that all of the following conditions are satisfied and provided an
Assumption Document (hereafter defined) is executed by the assignee and
delivered to Landlord (a "Permitted Transfer"): (i) Tenant is not in default
under this Lease beyond

6

--------------------------------------------------------------------------------




applicable notice and/or cure periods, (ii) Tenant's successor shall have a net
worth which is at least equal to $100,000,000, (iii) Tenant shall give Landlord
written notice not less than fifteen (15) days prior to the effective date of
the proposed purchase, merger, consolidation, or reorganization. Tenant's notice
to Landlord shall include information and documentation showing that each of the
above conditions has been satisfied, and (iv) Tenant shall deliver to Landlord a
recordable instrument satisfactory to Landlord (an "Assumption Document")
containing a covenant of assumption of all of the obligations of Tenant
hereunder by the transferee running to Landlord and all persons claiming by,
through or under Landlord.

        For purposes hereof, (i) the term "Affiliate of Tenant" shall mean any
entity which is controlled by, controls, or is under common control with Tenant
or a successor to Tenant by purchase, merger, consolidation or reorganization;
(ii) the term "control" shall mean ownership of not less than 51% of all shares
of stock, partnership or membership interests in the controlled entity,
including, without limitation, not less than 51% of all voting or management
interests therein.

        (f)    not to install any fixtures or otherwise make any alterations or
additions, nor to permit the making of any holes in any part of said Building,
not to paint or place any signs, aerials or flagpoles, or the like, visible from
outside of said Premises, not to permit anyone except the Tenant (including its
employees, agents, and advisors) to use any part of the Premises for desk space
or for the mailing privileges without on each occasion obtaining prior written
consent of Landlord;

        (g)   to save Landlord harmless and indemnified from any injury, loss,
claim or damage to any person or property while on said Premises if not due to
negligence or willful misconduct of Landlord, and to any person or property
anywhere occasioned by any omission, neglect or default of Tenant, or of
employees or visitors of Tenant;

        (h)   not to move any safe, heavy equipment, freight, bulky matter or
heavy fixtures in or out of the Building except at such times and in such manner
as Landlord shall designate after written request from Tenant; and to place and
maintain business machines and mechanical equipment in such settings as will
most effectively reduce noise and vibration;

        (i)    not to place a load upon any floor of the Premises in excess of
75 pounds live load per square foot or in violation of what is allowed by law;

        (j)    to carry and maintain in full force from the date upon which
Tenant first enters the Premises for any reason, throughout the Lease Term, and
thereafter so long as Tenant is in occupancy of any part of the Premises, (a) a
policy of commercial general liability insurance, written on an occurrence basis
and including contractual liability coverage to cover any liabilities assumed
under this Lease, insuring against all claims for injury to or death of persons
or damage to property on or about the Premises or arising out of the use of the
Premises, including products liability, and completed operations liability, and
(b) automobile liability insurance covering all owned vehicles, hired vehicles,
and all other non-owned vehicles. Each such policy shall designate Tenant as a
named insured and Landlord, its managing agent, and any mortgagees (as may be
set forth in a notice given from time to time by Landlord) shall be named as
additional insureds, as their interests appear.

        Each such policy shall expressly provide that it shall not expire or be
amended or canceled without at least thirty (30) days' prior written notice to
Landlord in each instance and that the interests of Landlord there under or
therein shall not be affected by any breach by Tenant of any policy provision,
and a duplicate original or certificate thereof shall be delivered to Landlord.
The minimum limits of liability of such insurance shall be bodily injury and
property damage combined single limit of $3,000,000 per occurrence. The Landlord
shall have the right from time to time to increase such minimum limits upon
notice to Tenant, provided that any such increase shall provide for coverage in
amounts similar to like coverage being carried on like property in the greater
Boston area.

7

--------------------------------------------------------------------------------




        To carry and maintain in full force from the date upon which Tenant
first enters the Premises for any reason, throughout the Lease Term, and
thereafter so long as Tenant is in occupancy of any part of the Premises, a
policy insuring any leasehold improvements paid for by Tenant and all fixtures,
equipment, and other personal property of Tenant against damage or destruction
by fire or other casualty in an amount equal to the full replacement cost of
such property. Tenant shall also maintain insurance against such other hazards
as may from time to time reasonably be required by Landlord or the holder of any
mortgage on the Premises, provided that such insurance is customarily carried in
the area in which the Premises are located on property similar to the Building
and that Tenant receives written notice specifying all such additional insurance
as may be required. At Landlord's request, any such policies of insurance shall
name any such mortgagee as loss payee under a standard mortgagee's clause.

        (k)   to hold all property of Tenant, including Tenant's fixtures,
furniture, equipment and the like, at Tenant's own risk and to pay when due all
municipal, county or state taxes assessed during the term of this lease against
any leasehold interest or personal property of any kind owned or placed in, upon
or about said Premises by Tenant;

        (l)    to permit Landlord or its designees to examine the Premises at
reasonable times, and, if Landlord shall so elect, to make any repairs or
additions Landlord may reasonably deem necessary, and, at Tenant's expense to
remove any alterations, additions, signs, awnings, aerials or flagpoles, or the
like, not consented to in writing; and to show the Premises to prospective
purchasers, lenders and tenants; and to keep affixed to any suitable part of the
Premises during the three months preceding the expiration of said term
appropriate notices for letting or selling;

        (m)  to permit Landlord at any time or times to decorate and to make, at
its own expense, repairs, alterations and additions, structural or otherwise, in
or to the Building or any part thereof, and during such operations to take into
and through said Premises or any part of the Building all materials required and
to close or temporarily suspend operation of entrances, doors, corridors,
elevators or other facilities, Landlord agreeing, however, that it will endeavor
to carry out such work in a manner which will cause Tenant minimum
inconvenience;

        (n)   to pay Landlord's expenses, including reasonable attorney's fees,
incurred in enforcing any obligation of this lease which has not been complied
with;

        (o)   not to install any vending machines in the Premises without first
obtaining Landlord's written approval; and

        (p)   to comply with all rules and regulations which Landlord may
establish from time to time for the orderly and efficient management and
operation of the Building, including without limitation those rules and
regulations attached hereto as Exhibit B and made a part hereof.


ARTICLE VIII—SUBORDINATION AND NON-DISTURBANCE


        This Lease shall be subject and subordinate to any mortgage ("Mortgage")
or ground lease ("Ground Lease") now or hereinafter placed on or affecting the
Lot, the Building, or both, or any portion or portions thereof or interest
therein, which are separately and together hereinafter in this Article VIII
referred to as the "affected premises," and to each advance made or hereafter to
be made under any Mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions of any Mortgage or
Ground Lease.

8

--------------------------------------------------------------------------------





        In the event that any mortgagee or its successor in title or any ground
lessor shall succeed to the interest of Landlord, then Tenant shall and does
hereby agree to attorn to such mortgagee or successor or ground lessor and to
recognize such mortgagee or successor or ground lessor as its Landlord. Any
claim by Tenant under the Lease against the mortgagee or such successor or
ground lessor shall be satisfied solely out of the mortgagee's or such
successor's or ground lessor's interest in the Premises and Tenant shall not
seek recovery against or out of any other assets of mortgagee or such successor
or ground lessor.

        Within three (3) business days after the Lease Execution Date, Landlord
shall initiate a request to the mortgagee and Landlord shall thereafter use
commercially diligent efforts to obtain from the mortgagee on Tenant's behalf an
agreement on the part of such mortgagee to not disturb Tenant's rights of
possession hereunder in substantially the form attached hereto as Exhibit D with
such changes therein that the parties thereto reasonably agree.

        At any other time during the Term of the Lease and conditioned upon
Tenant not being in default under any of the terms of this Lease, subsequent to
the Term Commencement Date and upon Tenant's delivery of an estoppel certificate
accepting the Premises and acknowledging that Landlord has completed the
Landlord's Work in accordance with the provisions hereof, Landlord shall use
commercially diligent efforts to obtain from any mortgagee or ground lessor on
Tenant's behalf an agreement on the part of such mortgagee or ground lessor to
not disturb Tenant's rights of possession hereunder in substantially the form
attached hereto as Exhibit D with such changes therein that the parties thereto
reasonably agree.

        Notwithstanding the foregoing, any mortgagee may at its election
subordinate its Mortgage to this Lease without the consent or approval of
Tenant. This Article 8 shall be self-operative. Notwithstanding the foregoing,
Tenant agrees to execute and deliver promptly any certificates or instruments
reasonably requested by Landlord or any mortgagee or ground lessor to carry out
or evidence the subordination and attornment agreements contained in this
Article 8.


ARTICLE IX—CASUALTY AND TAKING


        In case the Premises or Building, or any substantial part thereof, shall
be taken by any exercise of the right of eminent domain or shall be materially
destroyed or damaged by fire or unavoidable casualty or by action of any public
or other authority, or shall suffer any material direct or consequential damage
for which Landlord and Tenant, or either of them, shall be entitled to
compensation by reason of anything done in pursuant of any public or other
authority during this lease or any extension thereof, then this lease shall
terminate at the election of Landlord, which election may be made
notwithstanding Landlord's entire interest may have been divested; and if
Landlord shall not so elect, then in case of such taking, destruction or damage
rendering the Premises unfit for use and occupation, a just proportion of said
rent according to the nature and extent of the injury shall be abated until the
Premises, or in the case of a partial taking what may remain thereof, shall have
been put in proper condition for use and occupation. Except for any relocation
award payable directly to Tenant, Landlord reserves and excepts all rights to
damages to said Premises and Building and the leasehold hereby created, now
accrued or hereafter accruing by reason of anything lawfully done in pursuance
of any public or other authority; and by way of confirmation, Tenant grants to
Landlord all Tenant's rights to such damages and covenants to execute and
deliver such further instruments of assignment thereof as Landlord may from time
to time request. Landlord shall give Tenant notice of its decision to terminate
this lease or restore said Premises within sixty (60) days after any occurrence
giving rise to Landlord's right to so terminate or restore.

9

--------------------------------------------------------------------------------





ARTICLE X—LANDLORD'S REMEDIES


        If Tenant shall neglect or fail to make any payment of rent or other
charges within five (5) days of the due date thereof, or if Tenant shall fail to
cure a default in the performance of any other of Tenant's covenants within
thirty (30) days after date of notice of such default from Landlord or if the
Premises shall be abandoned, or if the leasehold hereby created shall be taken
on execution, or by other process of law, or if any assignment shall be made of
Tenant's property for the benefit of creditors, or if a receiver, guardian,
conservator, trustee in bankruptcy or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant's
property, or if a petition is filed by Tenant under any bankruptcy or insolvency
law, or if a petition is filed against Tenant under any bankruptcy, or
insolvency law and the same shall not be dismissed within sixty (60) days from
the date upon which is filed, then, and in any of said cases, Landlord lawfully
may immediately or at any time thereafter declare the term of this lease ended
and enter upon the Premises and repossess the same and expel Tenant and those
claiming through or under Tenant and remove their effects, without prejudice to
any remedies which might otherwise be used for arrears of rent or previous
breach of covenant; and Tenant covenants that in case of such termination,
Tenant will forthwith pay to Landlord as damages a sum equal to the amount by
which the rent and other payments called for hereunder for the remainder of the
original term and of any extension thereof exceed the fair rental value of said
Premises (as determined through a commercially reasonable appraisal process) for
the remainder of the original term and of any extension thereof, and, in
addition thereto, will during the remainder of the original term and of any
extension thereof, pay to Landlord on the last day of each calendar month the
difference, if any, between the rental which would have been due for such month
had there been no such termination and the sum of the amount being received by
Landlord as rent from occupants of the Premises, if any, and the applicable
prorated amount of the damages previously paid to Landlord.

        Without thereby affecting any other right or remedy hereunder, at its
sole option Landlord may cure for Tenant's account any default by Tenant
hereunder which remains uncured after thirty (30) days' notice of the default
from Landlord to Tenant; and the cost to Landlord thereto shall be deemed to be
additional rent and shall be added to the installment of rent next accruing or
to any subsequent installment of rent, at Landlord's election.

        Any and all rights and remedies which Landlord may have under this lease
or by operation of law, either at law or in equity, upon any breach, shall be
distinct, separate, and cumulative and shall not be deemed inconsistent with
each other; and no one of them, whether or not exercised by Landlord, shall be
deemed to be in exclusion of any other, and any two or more of all such rights
and remedies may be exercised at the same time.


ARTICLE XI—WAIVER OF SUBROGATION


        Landlord and Tenant shall each use its best efforts to cause all
policies of fire, extended coverage, and other physical damage insurance
covering the Premises, the Building, and any property therein to contain the
insurers' waiver of subrogation and consent to pre-loss waiver of rights over by
the insured. Effective only when permitted by the policy or when use of its good
faith efforts could have obtained such a clause at no additional cost or premium
(unless the other party agrees to pay the same), Landlord and Tenant
respectively waive all claims and rights to recover against the other in event
of insured loss or damage to the extent of insurance proceeds collected by the
damaged party.


ARTICLE XII—TENANT ESTOPPEL


        Promptly at Landlord's request from time to time Tenant shall furnish to
Landlord (or as Landlord may direct) Tenant's written and duly signed
certification that this lease is in full force and effect without amendment (or
with such changes as may then be effective, which shall be stated in the

10

--------------------------------------------------------------------------------




certificate), that Tenant has no defense, offset, or counterclaim against its
rent payment or other obligations hereunder, the dates to which rent and other
charges have been paid, and that neither Landlord nor Tenant is in default under
this lease (or specifying any default of either party in detail in the
certificate). Any prospective purchaser or mortgagee may rely on such
certifications.


ARTICLE XIII—MISCELLANEOUS


13.01—Waivers 

        No consent or waiver, express or implied, by either party, to or of any
breach of any covenant, condition or duty of the other, shall be construed as
consent, or waiver to or any other breach of the same or other covenant,
condition or duty.

13.02—Notices 

        Any notice from Landlord to Tenant or from Tenant to Landlord shall be
deemed duly served if mailed by certified mail or overnight express mail with
receipt of delivery, if to Tenant, at said Premises after the term of this lease
has commenced and, prior to that time Tenant's Original Address or if to
Landlord at the place from time to time established for the payment of rent. Any
notices served on the Tenant shall be to the attention of the then-current Chief
Financial Officer of Tenant with a copy to the then-current General Counsel of
Tenant. Notices to Tenant may also be duly served in hand.

13.03—Successors and Assigns

        The covenants and agreements of Landlord and Tenant shall run with the
land and be binding upon and inure to the benefit of them and their respective
heirs, executors, administrators, successors and assigns, but no covenant or
agreement of Landlord, express or implied, shall be binding upon any person
except for defaults occurring during such person's period of ownership nor
binding individually upon any fiduciary, any shareholder or any trustee or
beneficiary under any trust.

13.04—Definition of "Tenant"

        If Tenant is more than one person or party Tenant's obligations shall be
joint and several. Unless repugnant to the context, "Landlord" and "Tenant" mean
the person or persons, natural or corporate, named above as Landlord and Tenant
respectively, and their respective heirs, executors, administrators, successors
and assigns (subject to Landlord's consent where required herein).

13.05—Notice of Lease

        Landlord and Tenant agree that this lease shall not be recorded. If
either party desires to enter into a Notice of Lease for recording purposes, the
other shall promptly execute such Notice of Lease in statutory form.

13.06—Headings 

        The headings herein contained are for convenience and shall not be
construed a part of this lease.

13.07—Hold Over

        If Tenant holds over in occupancy of the Premises after the expiration
of the Term, Tenant shall become a tenant at sufferance only, at a rental rate
equal to one hundred and fifty (150%) percent of the Rent in effect at the end
of the Term for the first 60 days after the term expiration and thereafter at
two hundred (200%) of the Rent in effect at the end of the end of the Term, and
otherwise subject to the terms and conditions herein specified, so far as
applicable, and shall be liable for all damages sustained by Landlord on account
of such holding over. This Section shall not operate as a waiver of

11

--------------------------------------------------------------------------------




any right of reentry provided in this Lease, and Landlord's acceptance of rent
after expiration of the Term or earlier termination of this Lease shall not
constitute consent to a holdover or result in a renewal. If Tenant fails to
surrender the Premises upon the expiration of the Term or earlier termination
despite demand by Landlord to do so, Tenant shall indemnify and hold Landlord
harmless from all loss or liability, including, without limitation, any claim
made by any succeeding tenant resulting from such failure.

13.08—Letter of Credit.

        Within fourteen (14) days of the Lease Execution Date Tenant shall
deliver to Landlord an unconditional, irrevocable and transferable letter of
credit, naming Landlord and its successors and assigns as beneficiary, in the
amount of Three Hundred Thousand U.S. Dollars ($ 300,000.00) (the "Letter of
Credit"), which shall be held by Landlord or its agent, as security, for the
full and faithful performance of Tenant's obligation herewith. The Letter of
Credit shall be issued by a commercial bank headquartered in the continental
United States of America (or other bank satisfactory to and approved by
Landlord) which has capital assets of at least $1,000,000,000 and capital
reserves of at least $250,000,000, and which is a member of the Federal Reserve
System ("Issuing Bank"). Upon the occurrence of any default by Tenant hereunder,
Tenant agrees that Landlord may from time to time, without prejudice to any
other remedy, make demand for the principal amount of the Letter of Credit to
the extent necessary to make good any damage, injury, expense incurred by
Landlord by virtue of such default and/or to pay any damages payable to Landlord
by virtue of such default, and may thereafter apply such proceeds to any such
damage, injury or expense. Tenant shall not have the right to call upon Landlord
to draw upon the Letter of Credit to cure any default or fulfill any obligation
of Tenant, but such use shall be solely in the discretion of Landlord. Upon any
conveyance of the Premises by Landlord to Landlord's grantee or transferee, the
Letter of Credit thereon may be assigned by Landlord to Landlord's grantee or
transferee and Tenant shall cooperate to the extent necessary to effect such
assignment. Upon any such assignment, Tenant hereby releases Landlord herein
named of any and all liability with respect to the Letter of Credit, its
application and return, and Tenant agrees to look solely to such grantee or
transferee. It is further understood that this provision shall also apply to
subsequent grantees and transferees.

        In addition, Landlord shall return the Letter of Credit to Tenant within
thirty (30) days after the expiration of the initial Term of this Lease or the
termination of this lease provided that at such time there exists no breach of
any undertaking of Tenant. In the event that the Issuing Bank closes or
threatens to close during the Term, Tenant shall immediately deliver a letter of
credit to replace the Letter of Credit (if then held by Landlord) (the "Original
Letter of Credit"), which letter of credit (the "Substitute Letter of Credit")
shall be identical in form and substance to the Original Letter of Credit unless
Landlord in its sole but reasonable discretion approves any discrepancies. The
Substitute Letter of Credit shall be issued by a commercial bank headquartered
in the continental United States of America (or other bank satisfactory to and
approved by Landlord) which has capital assets of at least $1,000,000,000 and
capital reserves of at least $250,000,000, and which is a member of the Federal
Reserve System. Tenant's failure to deliver the Substitute Letter of Credit to
Landlord within fifteen 15 business days of written demand from Landlord shall
constitute a material breach and default hereunder, which shall entitle Landlord
to exercise any of the rights and remedies set forth in this Lease. Furthermore,
if the Letter of Credit or Substitute Letter of Credit, as the case may be, has
an expiration date that occurs prior to the date which is thirty (30) days after
the expiration of the initial Term of this Lease, and the Landlord receives
notice that the Letter of Credit or Substitute Letter of Credit, as the case may
be, will not be extended beyond such expiration date, Landlord may draw upon the
full amount of the Letter of Credit or Substitute Letter of Credit, as the case
may be, and thereafter hold such amount as a security deposit otherwise subject
to the terms hereof, for the full and faithful performance of Tenant's
obligation herewith or Landlord may hold Tenant in default of it's obligations
under this lease and pursue all of its remedies under said lease. Upon the
request of

12

--------------------------------------------------------------------------------




Landlord, from time to time, Tenant shall make arrangements satisfactory to
Landlord in its reasonable discretion for the transfer of any Letter of Credit
to any successor landlord or mortgagee of the Property, and from any such
mortgagee to Landlord or any successor mortgagee.

        Any security deposit held by Landlord or its agent, as security, for and
during the Term, shall be returned to Tenant within thirty (30) days after the
expiration of the Term or the termination of this lease provided there exists no
breach of any undertaking of Tenant. Upon the occurrence of any default by
Tenant hereunder, Tenant agrees that Landlord may apply all or any part of the
Security Deposit together with accrued interest, if any, thereon to any
obligation of Tenant hereunder. If all or any portion of the security deposit is
applied to any obligation of Tenant hereunder, Tenant shall immediately upon
request by Landlord restore the security deposit to its original amount. Tenant
shall not have the right to call upon Landlord to apply all or any part of the
security deposit to cure any default or fulfill any obligation of Tenant, but
such use shall be solely in the discretion of Landlord. Upon any conveyance of
the Premises by Landlord to Landlord's grantee or transferee, the security
deposit together with accrued interest, if any, thereon may be delivered by
Landlord to Landlord's grantee or transferee. Upon any such delivery, Tenant
hereby releases Landlord herein named of any and all liability with respect to
the security deposit, its application and return, and Tenant agrees to look
solely to such grantee or transferee.

13.09 Option to Extend

        Tenant may elect to extend the Term of this Lease for one (1) five-
(5) year period (the "Extension Term"), by giving Landlord notice of such
election no later than nine (9) months prior to the Expiration Date. Such
extension shall be upon the terms, covenants, and conditions contained in this
Lease except that Tenant shall have no further right to extend the Lease Term
and except that the Base Rent for the Extension Term shall be at fair market
rent for comparable space in comparable properties in the downtown Boston area
and not less than the then current Base Rent.

        If Landlord and Tenant are unable to agree on the amount of such fair
market rent by the date that is thirty (30) days after the date of Tenant's
election notice based on rental rates and terms for comparable space in the
downtown Boston area, then Landlord shall promptly specify in writing the rent
(the Landlord's Rental Rate") at which Landlord is willing to lease the Premise
for the Extension Term and Tenant shall promptly specify in writing the rent
(the "Tenant's Rental Rate") which Tenant is willing to pay for the Premises for
the Extension Term and the amount of the fair market rent shall be established
by appraisal in the following manner. The Landlord and Tenant shall each appoint
one appraiser and the two appraisers so appointed shall determine the fair
market rent within thirty days of Tenant's election notice. If such appraisers
are unable to agree on the amount of such fair market rent within such 30-day
period, they shall appoint a third appraiser within ten (10) days of the
expiration of such period, who shall be instructed to select, as between the
rents chosen by the two appraisers, the rent that is closest to the third
appraiser's estimate of Fair Market Rent. The fair market rent shall be the
amount so selected by the third appraiser and shall be conclusive on the
Landlord and Tenant.

        Each party shall bear the cost of its appraiser. If the rental rate as
so determined is equal to or greater than Landlord's Rental Rate, then Tenant
shall pay the entire cost of the third appraiser and if such rate as so
determined is equal to or less than Tenant's Rental Rate, then Landlord shall
pay the entire cost of the third appraiser. If the rate is between the
Landlord's Rental Rate and the Tenant's Rental Rate, then Landlord and Tenant
shall share the cost equally.

        Until such time as the fair market rent is so determined, Tenant shall
continue to pay Base Rent at the rate of $391,311.00 per annum in monthly
installments of $32,609.25 with appropriate adjustment once the fair market rent
is determined. The third appraiser's estimate shall be based on the data
supplied and used by the original two appraisers and the findings made by the
third appraiser shall be set forth in writing.

13

--------------------------------------------------------------------------------




3.10 Right of First Offer

        Tenant shall have during the initial Term a right of first offer to
lease any contiguous space on the 3rd, 4th or 5th floor of the Building on the
following terms and conditions:

        a)    After Landlord receives significant interest from any party to
lease all or any portion of the Offer Space, Landlord shall notify Tenant in
writing (the "Offer Notice") of the terms and conditions upon which Landlord is
willing to lease such space (the "Offer Space") to Tenant which terms shall
include rent at a fair market rate.

        b)    Within five business (5) days after the receipt of the Offer
Notice, Tenant shall accept or reject the offer stated therein (failure to
respond shall be deemed to be a rejection);

        c)     If Tenant accepts the offer set forth in the Offer Notice, the
parties shall execute an amendment to this Lease to incorporate the Offer Space
within the Premises on the terms set forth in the Offer Notice. If Tenant
rejects or is deemed to have rejected the offer set forth in the Offer Notice,
Landlord shall thereafter have the right to lease the Offer Space to a third
party on any terms the Landlord deems advisable for a rent and additional rent
not more than 15% more favorable than that offered to Tenant in the Offer
Notice. Landlord may offer one five (5) year renewal option to any party leasing
the Offer Space.

        WITNESS the execution hereof in duplicate under seal as of the Execution
Date.

    LANDLORD:    KNH REALTY TRUST
 
 
By:
/s/  JOHN F. POWER        

--------------------------------------------------------------------------------

John F. Power
Trustee
 
 
TENANT:    POINT THERAPEUTICS, INC.
 
 
By:
/s/  MICHAEL P. DUFFY      

--------------------------------------------------------------------------------

By: Michael P. Duffy
Its: Senior Vice President and Secretary

14

--------------------------------------------------------------------------------





QuickLinks


155 FEDERAL STREET Boston, Massachusetts LEASE By and Between KNH REALTY TRUST
and POINT THERAPEUTICS, INC.
TABLE OF CONTENTS
REFERENCE DATA
ARTICLE I—PARTIES AND PREMISES
ARTICLE II—TERM
ARTICLE III—RENT AND OTHER CHARGES
ARTICLE IV—CONSTRUCTION OF PREMISES
ARTICLE V—ELECTRICITY
ARTICLE VI—SERVICES PROVIDED BY LANDLORD
ARTICLE VII—TENANT'S COVENANTS
ARTICLE VIII—SUBORDINATION AND NON-DISTURBANCE
ARTICLE IX—CASUALTY AND TAKING
ARTICLE X—LANDLORD'S REMEDIES
ARTICLE XI—WAIVER OF SUBROGATION
ARTICLE XII—TENANT ESTOPPEL
ARTICLE XIII—MISCELLANEOUS
